139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Renate Ann CHICK, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Ronald Martin CHICK, Defendant-Appellant.
No. 97-30077, 97-30078.D.C. No. CR-94-00411-JET.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 4, 1998.Decided Feb. 24, 1998.

Appeal from the United States District Court for the Western District of Washington Jack E. Tanner, District Judge, Presiding.
Before BROWNING and O'SCANNLAIN, Circuit Judges, and MARQUEZ, Senior District Judge*.
ORDER
The parties are familiar with the facts and we will not restate them here.  Ronald and Renate Chick appeal their convictions for conspiring to sell illegally modified satellite television receivers and for the sale of illegally modified satellite television receivers.
The Chicks contend that the district court erred under Federal Rule of Criminal Procedure 23(b) by permitting deliberations by a jury of less than twelve without just cause.  Because the record does not indicate whether the trial court had sufficient cause to excuse a sick juror, we remand to the district court for the limited purpose of making supplementary findings.
REMANDED.



*
 The Honorable Alfredo C. Marquez, Senior Judge, United States District Court for the District of Arizona, sitting by designation